Mr. Justice Waterman delivebbd the opinion of the Court. This was an action of assumpsit, brought by a stockholder upon a stock certificate for twenty shares, against appellant, a building society organized under the homestead and loan act, to recover $950. The certificate contained a promise to pay the shareholder, or assigns, $100 for each of twenty shares, at the end of six years from the date thereof. . The issue of such certificate was unwarranted by the law under which appellant was created and acted. Wierman v. International Building & Loan Ass’n, 67 111. App. 550. The judgment of the Superior Court is reversed. Mr. Justice Gary. The majority of the court having overruled me in the case cited, the law of the court is established, and I concur iü this decision.